Name: 97/801/EC: Council Decision of 24 November 1997 appointing two members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1997-11-28

 Avis juridique important|31997D080197/801/EC: Council Decision of 24 November 1997 appointing two members of the Committee of the Regions Official Journal L 326 , 28/11/1997 P. 0042 - 0042COUNCIL DECISION of 24 November 1997 appointing two members of the Committee of the Regions (97/801/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decisions of 26 January 1994 (1) and 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas two seats as full members of the Committee have become vacant following the resignations of Ms Gun-Britt MÃ ¥rtensson and of Mr Joakim OllÃ ©n, notified to the Council on 8 September and 1 October 1997 respectively;Having regard to the proposals from the Swedish Government,HAS DECIDED AS FOLLOWS:Sole Article Ms Catharina Tarras-Wahlberg and Mr Henrik Hammar are hereby appointed full members of the Committee of the Regions in place of Ms Gun-Britt MÃ ¥rtensson and Mr Joakim OllÃ ©n respectively for the remainder of the latters' term of office, which runs until 25 January 1998.Done at Brussels, 24 November 1997.For the CouncilThe PresidentJ. POOS(1) OJ L 31, 4. 2. 1994, p. 29.(2) OJ L 25, 2. 2. 1995, p. 20.